Title: To Alexander Hamilton from Edward Carrington, 15 February 1793
From: Carrington, Edward
To: Hamilton, Alexander


Richmond Feb. 15. 1793
Dr Sir
I have been favored with a packet from you containing several Copies of your letter of the 4th. Instant to the Speaker of the House of Representatives. I had fully anticipated the decided contradictions contained in this letter, to the suggestions which gave rise to it, having seen the Resolutions alluded to. The Copies of the letter are circulated as far as the Numbers would admit, and I think, if you could send me more, they might be distributed with good effect.
I cannot but be of opinion that you ought to rejoice in those attacks which lead to decided contradictions—both sides of the question get fairly presented to public view and truth must ultimately have its due effect.
I am with great regard   Your sincere Friend   & He st.
Ed. Carrington
 